DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 12 recites the limitation "the detected distance" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 – 13 and 17 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfohl et al. (Patent No.: US 7,984,574 B2).
Regarding claim 1, Pfohl discloses a multiple mode operational system (col. 3, lines 19-30)
for a work machine (10, FIG. 1), the system comprising: 
 	a frame (26, FIG. 21); 
 	a ground-engaging mechanism coupled to the frame (16, 18; FIG. 1); 
 	an attachment coupled to the frame (24, FIG. 1); 
 	an object detector coupled to the frame and configured to detect an object around the work machine (Object detector 36, FIG. 2); and a 
 	multiple mode control system including a control device (Controller 34, FIG. 2) and a controller receiving an input signal from the control device (col. 3, lines 13-19), the controller having a first operational mode and a second operational mode (First standard mode and second camera mode, col. 3, lines 19-35), the first operational mode enabling a first sensitivity response to the control device and the second operational mode enabling a second sensitivity response to the control device (Based on object detection conditions col. 3, lines 58-67), the controller configured to receive an object signal from the object detector and modify an operational mode of the controller based on a detected distance of the detected object from a reference point (Based on distance to objects and zones, different alarms will be provided based on the distance col. 4, lines 27-49).
Regarding claim 2, Pfohl discloses the multiple mode operational system, wherein the control device comprises one or more of a joystick, a foot pedal, a touchscreen, and a steering wheel (shifter 52, FIG. 2 and col. 3, lines 19-30).

Regarding claim 6, Pfohl discloses the multiple mode operational system further comprising: a display supported on the frame and configured to output an image based on the object signal from the object detector, wherein the object detector comprises an image capturing system (FIG. 5).

Regarding claim 7, Pfohl discloses the multiple mode operational system further comprising: a light sensor configured to differentiate between sunlight and artificial light, the controller configured to receive a light signal from the light sensor and modify the operational mode of the controller based on the light signal from the light sensor (36, FIG 2 and FIG. 6; camera are known to differentiate between natural light and artificial light subsequently correcting exposure, aperture, ISO, etc.).

Regarding claim 8, Pfohl discloses the multiple mode operational system, wherein a controller alters the operational mode based on a threshold distance of the detected object from the reference point (col. 4, lines 21-49).


Regarding claim 9, Pfohl discloses the multiple mode operation system, wherein the threshold distance of the detected object from the object detector may be modified based on the operational mode (col. 4, lines 3-49).

Regarding claim 10, Pfohl discloses the multiple mode operation system, further comprising an alert signal activated upon detection of the object within a threshold distance, wherein the threshold distance is modified based on operational mode (col. 4, lines 21-49).

Regarding claim 11, Pfohl discloses a multiple mode operational system for a work machine (10, FIG. 1), the system comprising:
 	a frame (26, FIG. 1),
 	a ground-engaging mechanism coupled to the frame (16, 18; FIG. 1);
 	an attachment coupled to the frame (24, FIG. 1);
 	an object detector coupled to the frame and configured to detect an object around the work machine (36, FIG. 2); and
 	a multiple mode control system including a control device (Controller 34, FIG. 2) and a controller receiving an input signal from the control device (col. 3, lines 13-19),
 	the control device comprising one or more of a joystick, a foot pedal, a touchscreen, and a steering wheel (shifter 52, FIG. 2 and col. 3, lines 19-30),
 	the controller having a first operational mode and a second operational mode, the first operational mode enabling a first sensitivity response to the control device and the second operational mode enabling a second sensitivity response to the control device (First standard 
 	the controller configured to receive an object signal from the object detector and modify an operational mode of the controller based on a predefined threshold distance of a detected object from the work machine (Based on distance to objects and zones, different alarms will be provided based on the distance col. 4, lines 27-49).

Regarding claim 12, Pfohl discloses a method for dynamically shifting an operational mode
(FIGS. 4 and 5) for a work machine, the method comprising: 
 	receiving an object signal from an object detector, the object detector configured to detect an object around the work machine (36, FIG. 2); 
 	receiving an input signal from a control device (col. 3, lines 13-19); 
 	determining with a controller, the detected distance of a detected object from a reference point based on the object signal (col. 4, lines 27-49); and 
 	modifying an operational mode by the controller based on the detected distance of the detected object, the controller having a first operational mode and a second operational mode, the first operational mode enabling a first sensitivity response to the input signal from the control device and the second operational mode having a second sensitivity response to the input signal from the control device (First standard mode and second camera mode; col. 3, lines 19-35 and Based on object detection conditions col. 3, lines 58-67).


Regarding claim 13, Pfohl discloses the method, wherein the control device comprises on
or more of a joystick, a foot pedal, a touchscreen, and a steering wheel (shifter 52, FIG. 2 and col. 3, lines 19-30).

Regarding claim 17, Pfohl discloses the method, further comprising: outputting an image onto a display by the controller, based on the object signal from the object detector, the object detector comprising an image capturing system (FIG. 5).

Regarding claim 18, Pfohl discloses the method further comprising: receiving a light signal from a light sensor; and modifying the operational mode based on the light signal from the light sensor (36, FIG. 2 and FIG. 6).

Regarding claim 19, Pfohl discloses the method, wherein a controller modifies the operational mode based on a threshold distance of the detected object from the reference point (col. 4, lines 32-49).

Regarding claim 20, Pfohl discloses the method, wherein a threshold distance of the detected object from the object detector may be modified based on the operational mode (col. 4, lines 32-49). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pfohl
et al. (Patent No.: US 7,984,574 B2 as applied to claim 1 above, and further in view of Hendron et al. (Patent No.: US 7,233,853 B2).
Regarding claims 3 and 14, Pfohl is silent to the multiple mode operational system and
a valve in fluid communication with a plurality of hydraulic actuators coupled to the ground-engaging mechanism; a pump configured to discharge fluid to the valve;  wherein the operational mode is altered by the controller by modifying a margin pressure value, the pump discharging fluid to the valve based on a current margin pressure value and an input signal from the control device.
 	However, in the same field of endeavor, Hendron teaches: “…during the first operation mode, the brake VALVE mechanism 90 is open, by default, and a gap 98 exists between the low pressure piston 94 and the brake rod 93 allowing free flow of the brake fluid from the first low pressure chamber 96 to the second low pressure chamber 97. However, when the pedal 91b is sufficiently loaded under pedal load 91L, i.e., depressed, resistance from the brake rod return spring 93a is overcome and the brake rod 93 slides forward to close the gap 98. Once the gap 98 is closed, fluid flow through the low pressure piston hole 94c is blocked and fluid pressure on the first low pressure piston surface 94a begins to increase relative to the fluid pressure on the second low pressure piston surface 94a'' as brake fluid continues to flow into the first low pressure chamber 96 pilot inlet port 95a. Thus, the low pressure fluid in the first low pressure chamber 96 provides a load on the piston assembly, in addition to the pedal load 91L, and thereby adds to or assists the pedal load 91L in overcoming a piston return spring 94e and braking the loader backhoe 10. A movement of the low pressure piston portion 94 under a low fluid pressure allows a movement of the high pressure piston portion 94b under a much higher fluid pressure in high pressure chamber 99 as the exposed area of the high pressure piston portion, i.e., high pressure piston surface 94b' is smaller than the exposed area of the first low pressure piston surface 94a.” col. 7, lines 8-33.  As recited above, in a first operation mode, the 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple mode operational system control device taught by Pfohl to comprise a valve in fluid communication with a plurality of hydraulic actuators coupled to the ground-engaging mechanism; a pump configured to discharge fluid to the valve; wherein the operational mode is altered by the controller by modifying a margin pressure value, the pump discharging fluid to the valve based on a current margin pressure value and an input signal from the control device as taught by Hendron to increase time savings as well as overall increase in operator endurance and satisfaction (col. 1, lines 44-47).  

Regarding claims 4 and 15, Hendron teaches the multiple mode operational system and
method, further comprising: a valve in fluid communication with a plurality of hydraulic actuators coupled to the attachment to move the attachment from a first position to a second position; a pump configured to discharge fluid to the valve; wherein the operational mode is altered by the controller by modifying a margin pressure value, the pump discharging fluid to the valve based on the margin pressure value and an input signal from the control device (col. 7, lines 8-33).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple mode operational system control device taught by Pfohl to comprise a valve in fluid communication with a plurality of hydraulic actuators coupled to the attachment to move the attachment from a first position to a second .  

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663